 Let me first extend to you, Sir, my delegation's most sincere and heartfelt congratulations on your election to the presidency of the forty-first session of the General Assembly. It is a source of pleasure and pride to have as President an eminent personality from a country with which Malaysia has always enjoyed warm and brotherly relations. Your unanimous election as President of this Assembly is a recognition of your skill and experience as an outstanding diplomat.
It is in the same spirit that I express our gratitude to the outgoing President, Ambassador Jaime de Pinies, for his invaluable contributions and the impartial and skillful way in which he conducted the fortieth session of the General Assembly. Ambassador de Pinies's presidency was also of special significance in that it coincided with the fortieth anniversary of the United Nations.
For the past several years we have witnessed with increasing concern the steady decline of the United Nations. Are we to stand by and watch this Organization sink into an irrelevance from which it may never recover from, or should we not act with the common objective of restoring life and meaning to the United Nations? If we are to judge by what was said by the many important and illustrious world leaders during the commemorative fortieth session held last year, we appear to be unanimous in our concern that this Organization should not be allowed to suffer a fate similar perhaps to that of its predecessor, the League of Nations. With the benefit of hindsight, we all know why the League failed and the consequences that followed. It is perhaps sobering for us to reflect upon the consequences of a United Nations that is so eroded that it becomes progressively more of a meaningless ritual for us to meet here once a year, say our piece, go back and forget about it all until the next session. Unless really constructive steps are taken to remedy the situation, this downward spiral will continue until the very existence of the United Nations is put in question. For, in the final analysis, if this Organization serves no one, why subscribe to it at all?
For the majority of us the small developing nations, a world without the United Nations is almost unthinkable. In fact, many nations here owe their independence to the work of the decolonization Committee of the United Nations. To us, the United Nations transcends mere symbolism. In the United Nations lies our hope for a better tomorrow, for justice, peace and stability and for prosperity for all mankind. Therefore it is imperative that the United Nations remain relevant, its role enhanced and not made subject to the interests of individual States or blocs. Despite misgivings that some may have about the United Nations, let us not forget that the United Nations can be only what we all want it to be. The reality is that a few wealthy and powerful nations have always, in spite of charges of "automatic majorities" and "extreme" and "useless" resolutions, had the edge in shaping the United Nations. If the Organization falls short of expectations, the responsibility rests heavily on the shoulders of those same powerful nations, which perhaps expect the United Nations to be a creature in their own image, serving oily certain perceived ends, for certain perceived interests. To be sure, the responsibility also lies with the smaller developing nations. Considerations based purely on ideological or political lines cannot contribute to meaningful solutions. As small developing countries, we must remain sensitive to our responsibilities, just as we would wish the developed and powerful countries to base their decisions on the merits of a particular issue, governed by principles which are central to the ideals of the United Nations. There is a need for us to temper the majority we enjoy by what is relevant, practical and realistic. Most important, we should not allow ourselves to be proxies, basing our decisions on ideological attachments or bloc interests, without regard for the principles involved.
There are also some among us who pay lip-service to these principles but who, when it suits them, remain strangely mute when they are trampled upon. A few among us also disregard principles, violating the territorial integrity and sovereignty of weaker, smaller States, seeking recourse through arms and military power. Let us -the small nations - as Members of this Organization exercise our responsibilities with maturity, sobriety and a sense of justice and fair play.
It is not coincidental that some of the nations that founded and pioneered the United Nations grew more disenchanted with this Organization in the wake of the increasing membership resulting from decolonization. It was then that talk about the "tyranny of the majority" and about "automatic" third-world majorities against the interests of certain nations began to emerge. At the same time it also became fashionable, as it were, in some quarters to malign and denigrate the United Nations with charges of "bloated budgets" and "extreme" and "useless" resolutions.
Indeed, it is simplistic and even damaging to the Organization to pretend that the United Nations needs no improvement and could not be made more effective. Certainly, over the years some "fat" has accumulated which needs to be trimmed. Its efficacy must be reviewed periodically in order to enhance its role, but the motive for improving the United Nations must always be premised on the precepts enshrined in the Charter. While the United Nations appears not to have escaped the effects of a world in recession, actually to attribute the current financial crisis to late payments by Member countries would be a gross distortion of facts.
The present cash-flow crisis has been the result of the withholding of regular contributions to the Organization on the one hand and an over-staffed Secretariat on the other. While we commend the efforts of the Group of 18 to reduce the staff levels in the Secretariat and to rationalize the Organization's administrative and
budgetary procedures, we cannot agree with any rationale that obligatory contributions by any Member country can be withheld in order to force the acceptance of conditions unilaterally decided by a country's own national legislature. However unpalatable existing rules and procedures may appear to be to each Member country, any effort to amend such rules must be undertaken within agreed procedures and in accordance with the system in place. Any hint or suggestion that a Member country, however big or small, could unilaterally impose conditions would only bring about difficult precedents inconsistent with the spirit and the Charter upon which the United Nations was founded. Rules and procedures built around such a basic concept of the equality of States must not be tempered with, for that is one of the fundamental pillars upon which the United Nations was established.
Whatever our dissatisfaction may be with the United Nations, membership of the Organization requires us to accept certain basic principles and to operate in accordance with agreed grotsid rules. The issue is not control through majority voting rights? it is rather the time-consuming and painstaking process of seeking understanding and consensus to resolve problems that face the general membership.
While we hear so ranch criticism of the ineffectiveness of the United Nations from certain quarters, those quarters remain strangely mute on some issues where the United Nations has indeed failed - failed not due to lack of trying but simply because of obstacles which render many United Nations resolutions on those issues unimplementable. Simply put, it failed because of the attitude of the big Powers.
We are outraged that in spite of our efforts for so many years to bring an end to the system of apartheid in South Africa it still exists, flouting every concept and principle of human decency. None of us denies that morally what is happening in South Africa is totally indefensible; yet it exists because a few rich and powerful nations that could do most to dismantle it will not participate in any meaningful way to end this diabolical system. Those nations, while cm the one hand condemning apartheid, on the other continue to give it sustenance by refusing to abandon policies based on "constructive engagement" and "gentle persuasion", which have clearly failed; yet those same nations have been known to apply naval blockades when solving their own problems.
Apartheid is a system which has institutionalized racism for the purpose of establishing and maintaining the domination of a white minority over a black majority. Recent developments in South Africa prove beyond any doubt that Pretoria will not be persuaded to abandon its policy of apartheid. Indeed, the regime is categorically and adamantly committed to maintaining and enforcing apartheid, therefore to pursue further a policy such as "constructive engagement" will only mean sending the wrong signals to Pretoria.
The way forward now is to embark seriously on sanctions. There have been arguments from certain countries that sanctions are ineffective and will only impose economic hardships on the front-line States and worsen the situation for the blacks in South Africa. It is admitted that sanctions would not be painless for neighboring African States and for the blacks in South Africa, but surely the indignities that they have suffered for so long under apartheid are incomparably more painful? Besides, if we are really determined there is much that we can do to alleviate this suffering and bring about quicker results.
The blades in South Africa and the front-line States realize what they are facing. The colonial Powers had so structured the economy of those States as to raider them completely dependent on South Africa. Retaliation by the Pretoria regime is thus easy and effective. It is made even more effective by the willingness of South Africa to sabotage lines of communication, particularly of the land-locked States. In this South Africa is being helped by rebels nurtured by certain countries.
The non-aligned summit conference in Harare decided upon the setting up of a solidarity fund for southern Africa, but the support of the Western world and Japan is necessary if the aid is to have any substance or effect. During the Berlin blockade a vast airlift was organized to break the blockade, South Africa's counter-blockade must be broken in the same way and with the same determination by the rest of the freedom-loving world.
Sooner or later this travesty of a Government that sits in Pretoria and its hateful apartheid policy must go. Let us all help to make it go sooner rather than lacer. Let us be determined to give all possible help by blockading South Africa and helping to ensure that supplies and aid reach the front-line States.
It is time for countries which profess lofty principles and which are always ready to condemn and even subvert third-world countries for alleged suppression of freedom to practice what they preach. South Africa must be freed. Namibia must be returned to its people on the basis of Security Council resolution 435 (1978) without any "linkage". It is unacceptable that Namibians should be held hostage because of the so-called misdeeds of a totally different nation.
The question of Palestine is another issue on which the United Nations has failed to make any impact, despite the fact that this subject has appeared regularly on the agenda almost since the founding of the Organization. Because of the failure to resolve this central issue, the whole of the Middle East region remains in a constant state of turmoil.
The problem of Palestine began with the creation of Israel, at the expense of dispossession of the people of Palestine. Since Israel owes its existence to a decision taken by the United Nations in 1948, and since that decision was honored and upheld by the major Powers, it is incumbent upon those same Powers, if not upon Israel, to honor and uphold subsequent United Nations resolutions on the same issue.
The clock cannot be turned back and we have to accept the reality. So, too, are the Palestinian people a reality with their own history, their own traditions, culture and national identity. It is also a reality that the Palestinians have been reduced to a nation of refugees, who, for two generations, have been born in refugee camps, hounded, persecuted, bombed and vilified.
We are actually witnessing a holocaust inflicted on the Palestinian people. Israel, on the one hand, is given what amounts to carte blanche to do whatever it
likes, because of the support and protection of the super-Powers, which are in a position to frustrate any attempt by the international community to find a solution based on justice. It is obvious that in the absence of an even-handed policy on the part of the super-Powers the United Nations will be unable to act. Israel's borders will continue to expand its borders, annexing Arab lands as it wishes, and any action that Israel takes, however horrendous, will be justified in terms of safeguarding its national security.
The Palestinian people, on the other hand, have no legitimate recourse, as does Israel, given the limited resources at their disposal. At the same time, they have to confront hostile news media, dominated by Zionists. The= Palestinians, therefore, unlike the Israelis, have to fight against all odds in their struggle for their rights and identity. In the process, the Palestinians have always been condemned by the world while the fact is ignored that Israel itself is a product of terrorism, that its unceasing intimidation, harassment and victimization of Arabs in the occupied territories and elsewhere is purely and simply a policy based on terrorism.
While we are on the subject of terrorism, let me state categorically that my country joins the international community in condemning terrorism. It is indeed significant that the United Nations was able to adopt a resolution by consensus against terrorism. Our concern must also cover acts of terrorism by Governments. While we should not be selective in our condemnation of terrorism, let us not ignore the fact that policies such as those practiced by Israel are based on terror and invite retaliation based on the same psychology of terror. If we are to condemn and act against terrorism, let us not be selective, nor must we resort to it as a counter measure.
In many of the major crises that confront the world, the majority of States are reduced to the position of bystanders, powerless to act or influence, save perhaps by our moral outrage and our pleas and appeals. Even in some cases of seemingly limited and local conflicts the hand of a greater actor is thinly veiled, adding fuel to the fire. Our inability to act is even more circumscribed when a major Power is involved and openly ignores all the basic tenets of the Charter of the United Nations. But as small developing countries we must, nevertheless, continue to raise our voices against any instances in which important principles such as the national sovereignty and territorial integrity of States are violated and ignored. He, the small nations, are all potential victims.
The case of Afghanistan serves as an example. An independent, sovereign nation is invaded and occupied by one of the most powerful countries in the world. For the Soviet Union, a permanent member of the Security Council, one of the countries to which we are expected to entrust questions of world peace and security, to perpetrate such an act cannot but leave us all in a state of permanent fear. We can never accept what may happened in Afghanistan as a fait accompli. We must continue to condemn the Soviet action and that of its puppets just as the majority of the people of Afghanistan, despite the terrible odds, continue to fight and resist the aggression.
Similarly, the international community should never acquiesce to Viet Nam's invasion of Kampuchea. Indeed, the international community has repeatedly affirmed its condemnation of Viet Nam, but nevertheless that country persists in its intransigence in rejecting all efforts for a peaceful solution. This is indeed an arrogant attitude, made no less so because of the firm backing that Viet Nam has been getting from a super-Power. It is ironic that Viet Nam, which was itself subjected to a long struggle against foreign domination, should now seek to impose its domination on a small, weak neighbor. Just as we stand behind the Mujahideen in Afghanistan, so too must we stand by' the people of Kampuchea in their valiant struggle. While Malaysia and the Association of South-East Asian Nations (ASEAN) countries hail the efforts of the Kampuchean resistance under the leadership of Prince Norodom Sihanouk, we have always encouraged a negotiated solution. It is in this context that we urge Viet Nam to reconsider iti rejection of the eight-point proposal put forward by the Coalition Government of Democratic Kampuchea.
Malaysia believes the eight-point proposal contains the elements of a constructive framework for negotiations that could lead to a comprehensive and peaceful solution inasmuch as it is based on a policy of national reconcile.nation that includes all parties. The proposal also provides for free elections in which all parties can take part. Surely this is a just and workable proposal in consonance with the principles of self-determination and of the United Nations. However, Viet Nam seems intent on rejecting everything other than its own military solution.
In Central America, the super-Powers and their proxies are just as active, trying to shape governments and countries in their own images through subversion and through provoking and directing rebellions. Is the majority in this Organization wrong when it condemns such acts? If there is an "automatic majority", is there not also a tendency on the part of the big Powers to automatically use their brute strength when they dislike the stand of the majority.
One of the many intractable issues confronting us is that of disarmament, an issue which this Organization has been grappling with for many years. It is obvious that the problem of disarmament cannot be addressed effectively unless major Powers are resolved to negotiate a halt to the proliferation and the eventual elimination of nuclear arsenals. Already we have accumulated enough nuclear devices to destroy the world. Even if we decide to dispose of them, we cannot. We have already condemned ourselves to permanent fear of radiation and destruction. Doomsday may be nearer than we think.
It is indeed a horrifying prospect that the survival of mankind should be dependent on a "balance of terror". Malaysians ate called "barbarians" because we hang convicted white criminals for drug offenses, as we hang others for the same crime. What do we call people who threaten to wipe out the whole human race in fulfillment of their war strategy?
The cause of peace cannot be served by wasting scarce resources on nuclear arms. If the super-Powers stop their nuclear build-up we will not ask them to spend their savings on eradicating poverty, hunger and disease. They can spend it
on themselves, by all means, for even that is better than the useless manufacture of these terrible indestructible weapons.
Since our last United Nations General Assembly session in 1985, the world economic situation has deteriorated tremendously. We are meeting in New York today at a time of severe adversity in the economic field for almost all developing countries. The undermining of the economies of developing countries, in recent months, is unprecedented in scope. The debt burdens of developing countries is now at is highest level while the terms of trade for us are getting worse and worse.
We do not want to blame the rich countries for all our woes, but the fact remains that it is their action that is at the bottom of our unprecedented economic crisis.
Let us take the national debts as an example. When the seven rich countries had trade unbalances, their solution was to force the revaluation of the yen and the deutschmark. Many countries of South-East Asia borrow yen extensively. The appreciation of the yen alone has increased Malaysia's Japanese debts by 60 per cent. Other countries are even worse off.
If the problem is massive Japanese imports into North America and Europe, it would have caused less damage to the poor countries if very high import duties are imposed. But yen revaluation which has caused havoc to our economy has done nothing to limit imports of Japanese goods into North America or Europe.
The developing countries all depend on commodity exports to earn foreign exchange. Now all commodities are experiencing very lew prices, some falling by more than 60 per cent. A combination of factors has brought about this across-the-board price depression.
First, new technology has rendered the traditional raw materials irrelevant. Either new and cheaper materials are substituted, as when glass fibre replaces copper wire in telecommunications, or the quantities used are so much reduced that the raw material as an input is irrelevant. At the same time, new technology has also immensely increased production of raw materials.
A glut situation then arises and becomes aggravated when the rich countries subsidize the production and sale of their commodities. The poor countries can never subsidize to the level of the rich and they lose all their traditional markets.
If, in the past, the terms of trade were such that we had to sell more and more commodities in order to pay for less and less manufactured goods, now we cannot even sell more commodities to pay for even more expensive manufactured goods. And governments find it increasingly difficult to earn sufficient foreign currency to pay their debts.
The collapse of commodity prices results in a chain reaction whereby all economic activities are slowed or forced to a standstill. As usual, it is at such times that creditors become predators.
Hew then can we honestly say that the rich developed countries are not to be blamed for our economic miseries? How can we look at future meetings of the seven richest industrialized nations with equanimity?
There is also at the moment an inadequate international monetary and financial system. Sovereign nations are no longer masters of their own currency. Speculators, including banks, can push currencies up or down at will. Indeed, trading in goods has been displaced by trading in currencies. The situation is anarchic, and serious-minded people must find a new monetary system that is more orderly if the problems of the debtor and creditor nations are to be resolved.
In the first place, creditor countries should assist in increasing the rate of growth in the indebted countries. There should be a reduction of interest rates, stabilization of the exchange rates, reduction of budget deficits, planned recovery in the major developed countries and increasing market access for exports of developing countries.
In addition, international financial institutions should provide the funds to meet the requirements of long-term development projects in developing countries besides short-term financing. It is here that the United Nations and its agencies have a major role to play.
Malaysia has very recently taken the initiative in promoting economic co-operation among developing countries by hosting the Second International South-South Conference or South-South II, in Kuala Lumpur. Many third world economists, scholars and statesmen met and discussed the world economic situation and the approach towards improving the economic situation of developing countries. >3e cannot accept that the rich seven should have the exclusive right to impose their own solutions to the world's economic problems. Already their exchange rate approach has impoverished us further. An Independent Commission of the South has therefore been set up under the chairmanship of former President Julius Nyerere to examine and propose practical measures for us to take. We hope the United Nations and Member countries will help this Commission in every way possible.
Malaysia wishes to join other developing countries in calling upon the developed countries to address in a just and equitable manner the various issues facing the international economy so as to ensure stable and sustained international economic growth, as well as to foster an inter nation . trading and financial system responsive to the needs of - and be of benefit to - all nations. It is in this spirit that Malaysia welcomed the recent launching of the new round of multilateral trade negotiations in Punta del Este this September.
A major issue that confronts us and requires urgent attention is the
i ^national drug problem. The modern-day manifestations of that threat, including the subjugation of whole nations, amplifies the need for concrete and decisive international action to overcome it. Malaysia therefore welcomes the convening of the International Conference on Drug Abuse and Drug Trafficking in June of next year. That opportunity should not be wasted, we should pool all our resources and combine all our efforts to remove this scourge that is sapping the vitality of our nations.
In Malaysia, we are fully committed to combating the drug menace in all its manifestations and with every resource available to us. we have hanged and will continue to hang pushers and traffickers in accordance with our laws, irrespective of colour or creed. We would rather be unpopular in certain quarters than be hypocritical. It is only when such criminals know that they will not live to enjoy their ill-gotten gains that they will stop. The death penalty is an eminently just
punishment for such criminals, for only death will stop those purveyors of misery and death.
For us, the battle has barely begun. The international community must declare an all-out war against drug abuses and trafficking in deadly substances. The International Conference on drugs should come out not only with a definite plan of action but also with a firm political commitment by all participating nations, at the highest political level, to do their utmost. No stone should be left unturned and no avenues left unexplored in our war against this menace. We would like to see such political commitment expressed in a joint statement or declaration. That would be above and in addition to the Comprehensive Multidisciplinary Outline of Actions, we view such an expression of political willingness as essential for a successful implementation of the actions we have mapped out.
Once there is political commitment, then the source of drugs must be attacked with every available weapon, wherever that source may be. A full-scale war must be waged, and that war must be internationalized. The fight to destroy production is too big and too costly for any of the producer countries to wage alone.
I am pleased by the interest shown by you, Mr. President, and the support given by the Assembly on the issue of Antarctica. That positive commitment by the United Nations strengthens the will of Malaysia and other like-minded countries to continue to pursue the objective of an Antarctica that is for all mankind and not for an exclusive few.
The importance of Antarctica to mankind is beyond dispute. It is for that reason that we can never yield to the pressure mounted by certain quarters to bring us to relent and renege on our commitment. Antarctica should be under an internationally accepted regime and managed for the benefit of all mankind. We remain committed to working towards those objectives with all interested parties, including the Consultative Parties to the Antarctic Treaty. Last year, there was no consensus, in spite of our efforts. The Consultative Parties chose to remain adamant and indifferent to the sincere wishes of the majority.
What we sought was merely more information and an updated and expanded study of Antarctica, more information on the mineral-regime negotiations and a follow-up response from the Consultative Parties concerning the call by the General Assembly for the exclusion of South Africa from participation in the group of Antarctic Treaty Consultative Parties. Yet that reasonableness and moderation proved unacceptable.
We do not seek confrontation. We do not desire to threaten the security and interests of the Consultative Parties, nor do we wish to destroy the framework that the Consultative Parties have built. What we want is an internationally accepted system of management over Antarctica that caters to the interest of mankind as a whole. What we are after is improvement over the present situation, which is deficient and inclined towards exclusivity and therefore not in harmony with international aspirations.
We are very clear about our commitment and very conscious of it. we should not falter in seeking out the objectives with which we began in 1982. Non-co-operation and non-participation by the Consultative Parties will not deter us from pursuing those objectives. It is the prerogative of the Consultative Parties either to opt in or opt out, but, for us, the decision is made. We therefore call upon the Consultative Parties to work with us towards attaining those universal objectives.
In conclusion, I wish to reaffirm Malaysia's support of and commitment to the United Nations. If the Organization is to continue to contribute to world peace and the progress of all nations, big and small, we must live up to our obligations and responsibilities to the United Nations. Just as the major Powers must not expect the United Nations merely to serve them, so must the developing countries be guided by the same principle. The Organization must be revitalized and allowed to serve all mankind. The major Powers have a particular responsibility for preserving the role of the United Nations, for they will always have the edge in making or breaking the United Nations. Even for them, what alternative is there? Perhaps only a return to unilateralism and an alliance system, with its attendant dangers.